Citation Nr: 0428143	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  01-07 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an appeal was timely filed with respect to a 
claim of entitlement to an initial increased disability 
rating for hypothyroidism, currently evaluated as 30 percent.  

2.  Entitlement to service connection for a pulmonary 
disorder.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1975 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied service connection for residuals of a 
left knee injury and for a pulmonary disorder manifested by 
decreased lung capacity.  Also by this decision, the RO 
granted service connection for hypothyroidism and awarded a 
compensable evaluation of 10 percent, effective from 
September 1, 1998, for this service-connected disability.  

Subsequently, in November 2002, a Decision Review Officer 
(DRO) determined that the veteran had perfected a timely 
appeal with respect to his claims for service connection for 
left knee and pulmonary disorders but not with respect to his 
claim for an initial increased rating for his 
service-connected hypothyroidism.  The veteran appealed the 
determination concerning this timeliness issue.  Thereafter, 
by a January 2003 rating action, the RO granted an increased 
evaluation of 30 percent for this service-connected disorder, 
effective from June 2002.  

The issue of entitlement to service connection for a left 
knee disability will be addressed in the REMAND portion of 
this decision.  





FINDING OF FACT

A written transcript of the July 2004 personal hearing 
reflects the veteran's desire to withdraw his appeal of his 
claims for service connection for a pulmonary disorder and 
for a finding that an appeal of the issue of entitlement to 
an initial increased rating for the service-connected 
hypothyroidism was timely filed.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for a 
pulmonary disorder and entitlement to a finding that an 
appeal of the claim for an initial increased rating for the 
service-connected hypothyroidism was timely filed, by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected appeals from a January 2000 rating 
decision that denied his claim of entitlement to service 
connection for a pulmonary disorder and from a November 2002 
DRO determination that a timely appeal had not been filed 
with respect to the claim of entitlement to an initial 
increased rating for the service-connected hypothyroidism.  
At a prehearing conference held prior to the personal hearing 
conducted before the undersigned Veterans Law Judge via 
videoconferencing in July 2004, the veteran expressed his 
desire to withdraw these claims from appellate review.  
Hearing transcript (T.) at 2.  During the personal hearing, 
the undersigned Veterans Law Judge acknowledged the veteran's 
desires.  T. at 2.  The testimony of this personal hearing 
has been placed in written format.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2003).  The 
transcript of the personal hearing conducted in July 2004 in 
the present case contains the veteran's clear desires with 
regard to his claims for service connection for a pulmonary 
disorder and for a finding that an appeal of the issue of 
entitlement to an initial increased rating for the 
service-connected hypothyroidism was timely filed.  Thus, as 
the veteran has withdrawn these issues, there remains no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review these issues on appeal and they are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The issue of entitlement to service connection for a 
pulmonary disorder is dismissed.  

The issue of entitlement to a finding that an appeal of the 
claim for an initial increased rating for the 
service-connected hypothyroidism was timely filed is 
dismissed.  


REMAND

With regard to the claim of entitlement to service connection 
for a left knee disability, the Board notes that the service 
medical records reflect left knee treatment in February 1998.  
At that time, the veteran complained of left knee pain after 
running.  While an initial physical examination of the 
veteran's left knee showed slight swelling, slight 
tenderness, and some limitation of motion of the joint, a 
physical examination subsequently conducted on the veteran's 
left knee approximately two weeks later demonstrated no 
swelling or effusion, no ecchymosis, no crepitus, full range 
of motion, straight leg raising of 80 degrees, strength of 
5/5, sensation which was within normal limits, a negative 
Drawer's sign, a negative Lachman's sign, negative 
varus/valgus testing, and a negative McMurray's test.  The 
examiner who conducted this subsequent evaluation provided an 
assessment of possible left knee patellar tendonitis.  

According to relevant post-service medical records, at an 
August 1999 VA examination, the veteran reported having 
injured his left knee during service.  He further noted that 
he had no real problems with his left knee unless he ran.  A 
physical examination of the veteran's left knee demonstrated 
no joint abnormalities, no effusion, extension to zero 
degrees, and flexion to 140 degrees.  The examiner diagnosed 
residuals of an injury to the left knee but noted that the 
examination conducted at that time was normal.  

Thereafter, in July 2000, the veteran sought VA medical care 
for complaints of left knee pain since the in-service injury 
to this joint in February 1998.  X-rays taken of the 
veteran's left knee at the July 2000 treatment session showed 
medial joint space narrowing and no other abnormalities.  The 
examiner assessed early  medial compartment osteoarthritis of 
the left knee with possible medial meniscus tear.  In 
addition, the examiner recommended that the veteran undergo 
magnetic resonance imaging (MRI) to rule out a medial 
meniscus tear.  MRI completed on his left knee several days 
later in July 2000 showed a complex tear involving the body 
and posterior horn of the medial meniscus.  Approximately two 
weeks later in August 2000, the veteran underwent 
arthroscopic medial meniscectomy of his left knee.  

Although the veteran underwent a VA examination in August 
1999 which included a study of his left knee, the examiner 
who conducted this evaluation found no current objective left 
knee pathology and, thus, did not express an opinion 
regarding the etiology of any disorder of this joint.  
Importantly, however, in view of the evidence of subsequent 
post-service left knee pathology, as well as the evidence of 
in-service treatment for this joint, the Board believes that 
the veteran should be accorded a VA examination of his left 
knee to determine the nature, extent, and etiology of any 
current disability.  

Also, at the July 2004 personal hearing, the veteran 
testified that he has received post-service left knee 
treatment at the Baptist Medical Center.  T. at 7.  As the 
Board is uncertain as to whether all records of such medical 
care have been obtained and associated with his folder, the 
Board finds that, on remand, the RO should attempt to procure 
any additional records of post-service left knee treatment 
that the veteran has received.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
veteran's complete clinical records from 
the Baptist Medical Center reflecting 
treatment for left knee disability.  The 
records obtained should be associated 
with the claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any left knee 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

If left knee disability is found, the 
examiner should express an opinion as to 
whether it is more likely, less likely or 
as likely as not related to, or caused 
by, the veteran's active military duty, 
including the in-service episode of left 
knee treatment in February 1998.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  The examiner should reconcile 
any findings with the service medical 
records reflecting treatment for 
tendonitis, the August 1999 VA 
examination report reflecting a normal 
left knee, and the July 2000 magnetic 
resonance imaging report reflecting a 
medial meniscal tear.   

3.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a left knee disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



